             Case 2:19-cv-00665-RSM Document 21 Filed 08/31/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   G & G CLOSED CIRCUIT EVENTS, LLC,
                                                             No. C19-665-RSM
11                              Plaintiff,
                                                             ORDER GRANTING PLAINTIFF’S
12                                                           MOTION FOR ATTORNEY FEES
            v.
13
     FIDEL ANTONIO MONTOYA, an individual,
14   a/k/a Fidel Montoya Gomez, d/b/a El Salvador
     Pupuseria Tita’s, and the marital community of
15   Fidel Antonio Montoya and Sonia Y. Gomez,
16                              Defendants.
17
            This matter comes before the Court on Plaintiff G & G Closed Circuit Events, LLC’s
18

19   Motion for Attorney Fees. Dkt. #17. On July 13, 2020, the Court granted Plaintiff’s Motion for

20   Default Judgment against Fidel Antonio Montoya based on claims under 47 U.S.C. § 605 and

21   permitted Plaintiff to file a separate motion for attorney’s fees. Dkt. #15.
22
            District courts have broad discretion to determine the reasonableness of fees. Gates v.
23
     Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). To make this determination, courts determine
24
     the “lodestar amount,” which is calculated by multiplying the number of hours reasonably
25

26

27
     ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEY FEES - 1
             Case 2:19-cv-00665-RSM Document 21 Filed 08/31/20 Page 2 of 2




     expended by a reasonable hourly rate. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th
 1

 2   Cir. 2008). The lodestar figure is presumptively a reasonable fee award. Id. at 977.

 3          The Court finds that Plaintiff is entitled to fees as the prevailing party pursuant to 47
 4   U.S.C. § 605(e)(3)(B)(iii), and has set forth adequate evidence to support an hourly rate of $350
 5
     for attorney and $175 for paralegal. The total requested amount of $4,000, less than the lodestar
 6
     calculation, is reasonable based on the hours worked and nature of this case.
 7
            Accordingly, the Court hereby finds and ORDERS that Plaintiff’s Motion for Attorney
 8

 9   Fees, Dkt. #17, is GRANTED. Defendants shall pay Plaintiff $4,000 as an attorney fee award.

10          DATED this 31st day of August, 2020.
11

12

13
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 2
